March 19, 2021


                                                            Supreme Court

                                                            No. 2018-340-Appeal.
                                                            (NC 05-177)



            IDC Clambakes, Inc.            :

                      v.                   :

    Dennis J. Carney, in his capacity as   :
     Trustee of the Goat Island Realty
                Trust, et al.


                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email opinionanalyst@courts.ri.gov, of any typographical
                 or other formal errors in order that corrections may be
                 made before the opinion is published.
                                                           Supreme Court

                                                           No. 2018-340-Appeal.
                                                           (NC 05-177)



           IDC Clambakes, Inc.             :

                     v.                    :

    Dennis J. Carney, in his capacity as   :
     Trustee of the Goat Island Realty
                Trust, et al.


             Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                    OPINION

        Justice Robinson, for the Court.         The plaintiff, IDC Clambakes, Inc.

(Clambakes), appeals from an October 29, 2018 final judgment of the Newport

County Superior Court following a grant of a motion for summary judgment filed

by the defendants—viz., the individual unit owners of the Goat Island South

Condominium (GIS Condominium) 1 and the Goat Island South Condominium

Association, Inc. (GISCA). On appeal, the plaintiff contends that the hearing justice

erred in his September 26, 2018 written decision, wherein he held that the


1
       Given the fact that the list of names of the individual unit owners is lengthy
and is already a part of the record in this case, we will not recite it here.

                                           -1-
defendants’ motion for summary judgment should be granted on the basis of: (1) the

hearing justice’s conclusion that Clambakes had “failed to demonstrate that it would

be unjust for the Defendants to receive any benefit or that it conferred a benefit upon

the Defendants;” and (2) his conclusion that Clambakes’ quasi-contract claims were

barred by the doctrine of res judicata. This case came before the Supreme Court

pursuant to an order directing the parties to appear and show cause why the issues

raised in this appeal should not be summarily decided. After a close review of the

record and careful consideration of the parties’ arguments (both written and oral),

we are satisfied that cause has not been shown and that this appeal may be decided

at this time.

       For the reasons set forth in this opinion, we affirm the judgment of the

Superior Court.

                                           I

                                  Facts and Travel

       The conflict which forms the basis of the dispute between the parties in this

case is not new to this Court. The seemingly eternal saga surrounding these

condominiums and their common elements—including the event space at issue in

this case—has come before this Court on numerous occasions. See, e.g., IDC

Properties, Inc. v. Goat Island South Condominium Association, Inc., 128 A.3d 383

(R.I. 2015); America Condominium Association, Inc. v. IDC, Inc., 844 A.2d 117



                                         -2-
(R.I. 2004) (hereinafter referred to as America I), aff’d on reh’g by America

Condominium Association, Inc. v. IDC, Inc., 870 A.2d 434 (R.I. 2005) (hereinafter

referred to as America II). Because the facts have been presented in painstaking

detail in our previous opinions, we will recount only those facts that are absolutely

necessary to the resolution of this case. In so doing, we rely primarily on the decision

of the hearing justice, our previous opinions, and other documents in the record.

      On January 13, 1988, Globe Manufacturing Co. (Globe) recorded a

declaration of condominium, which created the GIS Condominium that is at issue in

this case. According to the trial justice’s decision in the instant case, Thomas Roos

is the president, vice president, director, and sole shareholder of Globe’s successor

declarants—Island Development Corporation, Inc. (IDC) and IDC Properties, Inc.

(Properties).2 He is likewise the president and sole shareholder of Clambakes. The

GIS Condominium included three undeveloped parcels. It is the unit entitled “the

North Development Unit,” sometimes referred to in this litigation as “the Reserved

Area,” which forms the basis of this dispute. The Reserved Area is a waterfront

parcel of land with an unobstructed view of Narragansett Bay.


2
       According to defendants’ memorandum of law in support of their motion for
summary judgment, Thomas Roos is also the owner of an entity entitled IDC, Inc.
There is some confusion or lack of symmetry between and among certain statements
in the record in this case, the previous opinions of this Court, and the trial justice’s
decision in this case with respect to the roles of Island Development Corporation,
Inc. and IDC, Inc. However, that does not in any way affect the substantive outcome
of this case.

                                         -3-
      In March of 1988, Globe and GISCA amended and restated the original

condominium declaration (the master declaration). The master declaration reserved

certain of Globe’s development rights which had been provided for in the original

declaration, including the right to convert the Reserved Area to a master unit and to

construct improvements on it or to withdraw it completely from the GIS

Condominium.     The master declaration provided that those rights expired on

December 31, 1994.

      “After passage of the 1988 master declaration, Globe’s interests were

transferred to [Island Development Corporation, Inc.], and [ultimately] thereafter to

[Properties], through a series of sales and assignments.” America I, 844 A.2d at 122.

During this time, Globe (or its successor declarants) was attempting to amend the

master declaration to extend the deadline by which it was required to exercise its

rights to develop the Reserved Area. The proposed amendments were ultimately

passed by the master executive board of the GIS Condominium, and they purported

to extend the development rights of Properties until December 31, 1999. Several

unit owners objected to the validity of the amendments.

      Despite that fact, Properties constructed an event facility on the Reserved

Area, which bore the name the “Newport Regatta Club” (the Regatta Club).

Clambakes was incorporated to operate the Regatta Club. From December of 1998

until April 8, 2005, Properties leased the Reserved Area, including the Regatta Club,



                                        -4-
to Clambakes. According to defendants’ memorandum of law in support of their

motion for summary judgment in the instant case, IDC, Inc. was the entity with

which clients wishing to host events at the Regatta Club actually contracted; IDC,

Inc. would then hire Clambakes to run the events. According to Clambakes, it

“worked to market the venue through advertising, attending bridal shows, and

conducting individualized marketing and sales;” and, through its efforts, it had

increased its profits “exponentially” from the early years of running the Regatta

Club. Clambakes also contends that it spent significant amounts of money on

maintenance and improvements, licenses and permits, related legal expenses, and

developing and building the reputation of the Regatta Club as a “premier event

venue * * *.”

      In 1999, a state court action was filed against IDC, Properties, and Mr. Roos

by the three condominium associations that GISCA oversees—America

Condominium Association, Inc., Capella South Condominium Association, Inc., and

Harbor Houses Condominium Association, Inc. America I, 844 A.2d at 119, 125.

The plaintiffs in that case alleged that the amendments to the master declaration at

issue, which (among other things) purported to extend the development rights of

Properties with respect to the Reserved Area until December of 1999, were in

violation of the Rhode Island Condominium Act. Id. at 119; see G.L. 1956 chapter

36.1 of title 34. Clambakes was not a party to that suit. See America I, 844 A.2d at



                                       -5-
119. It is with respect to that suit that this Court eventually opined in America I and

America II.

      In America I and America II, we held that the amendments to the master

declaration, including the amendment extending the expiration date for Properties’

development rights over the Reserved Area, were not in conformity with the

requirements of the Rhode Island Condominium Act; accordingly, it was our holding

that Properties’ development rights to the Reserved Area had expired in December

of 1994 before Properties attempted to exercise those rights by constructing the

Regatta Club. America II, 870 A.2d at 441-42; America I, 844 A.2d at 130-31. We

also held, in America II, that title to the Reserved Area was vested in the “unit owners

in common ownership from the creation of the condominium,” subject to the

development rights of Properties. America II, 870 A.2d at 443. Therefore, because

Properties’ rights had expired in 1994, the unit owners, rather than Properties, held

title to the Reserved Area. This Court additionally held, in America I, that Properties

was not entitled to any equitable relief based on a laches defense because it had built

the Regatta Club when it knew that the ownership of the Reserved Area was being

contested. America I, 844 A.2d at 134.

      Subsequent to the issuance of our opinion in America II, which did not depart

from our holding in America I, GISCA sought, on behalf of the unit owners, to evict

Clambakes from the Regatta Club. Clambakes then sought protection in the United



                                         -6-
States Bankruptcy Court.3 It is undisputed: (1) that Clambakes ultimately turned

over possession of the Reserved Area to defendants pursuant to a consent order

entered into by the parties in Bankruptcy Court; and (2) that defendants thereafter

rented the Regatta Club facilities to a new tenant, which continues to run events at

that location. In its Second Amended Disclosure Statement to Debtor’s Second

Amended Plan of Reorganization filed in the Bankruptcy Court, Clambakes stated

that it would reserve all of its business assets including its “personal property,

intangible and intellectual property, cash on hand, * * * and all * * * licenses

pertaining to its operations * * *.” It also reserved the right to pursue any and all

claims regarding the Regatta Club. It further stated that it would be “assessing

various options to enable it to resume conducting banquet functions in the future at

levels similar to those conducted by [Clambakes] pre-petition.”

      On April 19, 2005, Clambakes filed the original complaint in the instant action

against the unit owners individually; that complaint contained three counts for

declaratory judgment and injunctive relief; one count for unjust enrichment; one


3
       In making its argument to this Court, especially with respect to the issue of
whether or not Clambakes conferred a benefit on defendants, Clambakes relies
heavily on the proceedings that ensued in the United States Bankruptcy Court and
subsequently on appeal to the United States District Court for the District of Rhode
Island and to the United States Court of Appeals for the First Circuit. Given our
holding in this case, we need not delve into the bankruptcy proceedings in any detail.
See infra. We refer the interested reader to the First Circuit’s opinion in In re: IDC
Clambakes, Inc., 852 F.3d 50 (1st Cir. 2017), for a more detailed discussion of the
bankruptcy proceedings.

                                        -7-
count sounding in quasi-contract; one count for tortious interference with

prospective business relations; and one count for specific performance.           On

December 28, 2006, Clambakes amended its first complaint, adding counts for

breach of contract, misrepresentation, and tortious interference with contract.

Thereafter, on June 12, 2014, the parties stipulated to the dismissal of all counts

except the counts for misrepresentation, unjust enrichment, and quasi-contract.

      On February 26, 2016, the unit owners moved for summary judgment. On

June 28, 2016, the justice considering that motion issued an order granting the

motion with respect to the count for misrepresentation and allowing additional time

for discovery and briefing on the remaining two counts. Clambakes then moved, on

July 22, 2016, to amend its complaint to include GISCA as an additional defendant;

that motion was granted on September 29, 2016.

      On January 19, 2018, defendants filed a new motion for summary judgment

on all remaining claims. The defendants contended, among other things, that

summary judgment was appropriate because: (1) Clambakes was barred from

pursuing its claims in view of the doctrine of res judicata; and (2) Clambakes could

not prevail on its unjust enrichment and quasi-contract claims due to the fact that it

could not demonstrate that it conferred any benefit on defendants “nor that any

inequity will result if Clambakes is not compensated for leaving the Regatta Club

location in November of 2005.” Clambakes then filed its objection, averring that



                                        -8-
defendants “consented to Clambakes’ establishment of a landmark business at the

Regatta Club, then reaped the benefits of Clambakes’ investment by ousting

Clambakes from the location and leasing it to Clambakes’ biggest competitor.”

Clambakes further posited that its claims were not barred by the doctrine of res

judicata.

      A hearing on defendants’ motion for summary judgment and Clambakes’

objection thereto was conducted on July 2, 2018. The hearing justice proceeded to

issue a written decision on September 26, 2018, granting defendants’ motion for

summary judgment on the remaining two counts. An order to that effect entered on

October 29, 2018, and final judgment entered on the same day. Clambakes filed a

notice of appeal to this Court.

                                          II

                                  Standard of Review

      This Court has stated that it “will review the grant of a motion for summary

judgment de novo, employing the same standards and rules used by the hearing

justice.” Correia v. Bettencourt, 162 A.3d 630, 635 (R.I. 2017) (internal quotation

marks omitted).    “We will affirm a [hearing justice’s] decision only if, after

reviewing the admissible evidence in the light most favorable to the nonmoving

party, we conclude that no genuine issue of material fact exists and that the moving

party is entitled to judgment as a matter of law.” Id. (internal quotation marks



                                         -9-
omitted). It is the nonmoving party who “bears the burden of proving by competent

evidence the existence of a disputed issue of material fact and cannot rest upon mere

allegations or denials in the pleadings, mere conclusions or mere legal opinions.”

Id. (internal quotation marks omitted). Additionally, we have stated that “summary

judgment should enter against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case * * *.” Id.

(internal quotation marks omitted).

                                         III

                                      Analysis

      We must begin our assessment with a discussion of this Court’s jurisprudence

with respect to unjust enrichment, quantum meruit, and quasi-contract.4

      We have repeatedly stated that “claims for unjust enrichment sound in

equity * * *.” United Lending Corp. v. City of Providence, 827 A.2d 626, 632 (R.I.

2003); see also Fondedile, S.A. v. C.E. Maguire, Inc., 610 A.2d 87, 97 (R.I. 1992)

(stating that cases of quasi-contract arise from “the law of natural immutable justice



4
       The counts remaining in this action at the time when the motion for summary
judgment at issue was decided were for unjust enrichment and quasi-contract.
However, the hearing justice noted in his decision that, in Superior Court, the parties
referred to the counts as unjust enrichment and quantum meruit. Additionally,
Clambakes refers to unjust enrichment and quantum meruit in its memorandum filed
before this Court in accordance with Article I, Rule 12A of the Supreme Court Rules
of Appellate Procedure. Whether the second count was actually for quasi-contract
or quantum meruit has no bearing on the outcome of this appeal.

                                        - 10 -
and equity”) (internal quotation marks omitted). We have explained that “[u]njust

enrichment is ‘[t]he retention of a benefit conferred by another, who offered no

compensation, in circumstances where compensation is reasonably expected.’”

South County Post & Beam, Inc. v. McMahon, 116 A.3d 204, 210 (R.I. 2015)

(quoting Black’s Law Dictionary 1771 (10th ed. 2014)). “The fact that a recipient

has obtained a benefit without paying for it does not itself establish that the recipient

has been unjustly enriched.”         Restatement (Third) Restitution and Unjust

Enrichment § 2(1) (2011). Rather, unjust enrichment occurs “when a benefit is

conferred deliberately but without a contract[;] * * * [t]he resulting claim of unjust

enrichment seeks to recover the defendant’s gains.” South County Post & Beam,

Inc., 116 A.3d at 210 (internal quotation marks omitted). In order “[t]o recover for

unjust enrichment, a claimant must prove: (1) that he or she conferred a benefit upon

the party from whom relief is sought; (2) that the recipient appreciated the benefit;

and (3) that the recipient accepted the benefit under such circumstances that it would

be inequitable for [the recipient] to retain the benefit without paying the value

thereof.” Id. at 210-11 (quoting Emond Plumbing & Heating, Inc. v. BankNewport,

105 A.3d 85, 90 (R.I. 2014)).

      In contrast, “[q]uantum meruit is a slightly different, but closely related, cause

of action * * *.” Id. at 211. It is “a Latin term for ‘as much as he has deserved,’”

and is defined as “[a] claim or right of action for the reasonable value of services



                                         - 11 -
rendered.” Process Engineers & Constructors, Inc. v. DiGregorio, Inc., 93 A.3d

1047, 1052 (R.I. 2014) (quoting Black’s Law Dictionary 1361, 1362 (9th ed. 2009)).

An action for quantum meruit “permits recovery of damages in an amount

considered reasonable to compensate a person who has rendered services in a quasi-

contractual relationship.” South County Post & Beam, Inc., 116 A.3d at 211 (internal

quotation marks omitted). In order to recover under the doctrine of quantum meruit,

a plaintiff would need to show that there was some benefit conferred upon the

defendant from services rendered by the plaintiff and that the defendant “would be

unjustly enriched without making compensation therefor.” Id. (internal quotation

marks omitted).

      “While the term ‘unjustly enriched’ is included as a requirement for recovery

under a quantum meruit theory, we have described the nuanced distinction between

unjust enrichment and quantum meruit as follows: While unjust enrichment focuses

on the propriety of a payee or beneficiary retaining funds or a benefit, quantum

meruit’s primary focus is on the value of services rendered.” Id. (internal quotation

marks omitted). Generally, quantum meruit applies “in a situation in which the

plaintiff has provided services to the defendant for which the defendant has refused

to pay.” Id. (internal quotation marks omitted).




                                       - 12 -
      Unjust enrichment and quantum meruit are “both * * * quasi-contractual

theories.”5 Id. (internal quotation marks omitted). “[A]ctions brought upon theories

of unjust enrichment and quasi-contract are essentially the same.” Id. (quoting

Multi-State Restoration, Inc. v. DWS Properties, LLC, 61 A.3d 414, 418 (R.I. 2013)).

Thus, despite the subtle distinction we have just discussed between unjust

enrichment and quantum meruit, the three elements necessary to recover under a

theory of unjust enrichment are identical to the elements required to recover under a

quantum meruit theory. See id.




5
      In discussing the doctrines of unjust enrichment, quantum meruit, and quasi-
contract, we have previously noted the following:

             “[C]laims for the redress of unjust enrichment did not fit
             comfortably into either the category of contract or that of
             tort, they came to be described as claims in quasi-contract.
             Some of them were originally characterized as being in
             quantum meruit (as much as he deserved), a form of action
             used for claims to payment for services. This procedural
             term has persisted and is sometimes used inexactly as a
             synonym for the more general term quasi-contract, which
             refers to any money claim for the redress of unjust
             enrichment.” Process Engineers & Constructors, Inc. v.
             DiGregorio, Inc., 93 A.3d 1047, 1053 n.7 (R.I. 2014)
             (quoting Black’s Law Dictionary 370 (9th ed. 2009)); see
             also R & B Electric Co., Inc. v. Amco Construction Co.,
             Inc., 471 A.2d 1351, 1355 (R.I. 1984) (“One of the
             theoretical bases underlying the doctrine of quasi-contract
             states, that for quasi contract neither an actual promise nor
             privity is necessary.”) (internal quotation marks omitted).


                                        - 13 -
      We have stated that “[t]he third prong of the analysis is the most important”—

namely, that “the recipient accepted the benefit under such circumstances that it

would be inequitable for [the recipient] to retain the benefit without paying the value

thereof.” Id. at 211, 212 (quoting Emond Plumbing & Heating, Inc., 105 A.3d at

90); see also R & B Electric Co., Inc. v. Amco Construction Co., Inc., 471 A.2d 1351,

1356 (R.I. 1984). “[T]he court must look at the equities of each case and decide

whether it would be unjust for a party to retain the benefit conferred upon it without

paying the value of such benefit.” South County Post & Beam, Inc., 116 A.3d at 112

(quoting R & B Electric Co., Inc., 471 A.2d at 1356). In determining what is, and

what is not, an unjust result, the hearing justice must “examine the facts of the

particular case and balance the equities.” Id. (quoting Emond Plumbing & Heating,

Inc., 105 A.3d at 90).

      For the purposes of this case, we will assume without deciding that the first

two elements of the unjust enrichment analysis have been satisfied. We do so

because, in our judgment, the third element of the unjust enrichment analysis is

dispositive of the case. Thus, we will focus our analysis on a determination as to the

existence vel non of a genuine issue of material fact with respect to whether or not

it would be inequitable for defendants to retain any benefit that may have been

conferred upon them by Clambakes.          We will also consider whether or not




                                        - 14 -
defendants are entitled to judgment as a matter of law with respect to the quasi-

contractual claims at issue.

                                           A

                          The Hearing Justice’s Decision

       The hearing justice held that Clambakes’ quasi-contract claims “must fail”

because it had been unable to point to the existence of a genuine issue of material

fact as to two essential elements: (1) that a benefit was conferred on defendants; and

(2) that, even if there were such a conferred benefit, it would be unjust for defendants

to retain the benefit.

       With respect to the issue of whether or not any alleged enrichment was unjust,

the hearing justice summed up Clambakes’ contention as follows: “[Clambakes]

essentially claims that the Defendants were unjustly enriched because they were able

to benefit by receiving a premium rental price for the Reserved Area inasmuch as

[Clambakes’] reputation imparted an increased value upon the res of the Reserved

Area.” He stated that Clambakes ignored the fact that it lost the Reserved Area

because Properties, its landlord, did not prevail in the litigation culminating in

America I and America II; he added that Clambakes should not now be allowed to

profit from Properties’ lack of success in America I and America II. He then opined

as follows:

              “How can it be unjust when any alleged benefit received
              by the Defendants was solely a result of winning the legal

                                         - 15 -
             battle concerning its ownership of the Reserved Area?
             How can the consequence of a final judicial determination
             be deemed unjust? It cannot.”

      The hearing justice added that, in America I, Properties was found not to be

entitled to equitable relief because it built the Regatta Club on land the ownership of

which Properties knew was still in dispute. He stated that it “ma[de] no sense that

the Defendants would unjustly retain the benefit of their own property when

[Clambakes] operated the Regatta Club over the years with full knowledge that the

America litigation was ongoing which was contesting its landlord’s ownership of the

Reserved Area.”     He further stated that Clambakes was not “entitled to the

application of unjust enrichment when its landlord, [Properties], was not entitled to

relief based upon the application of equitable principles, especially considering that

Mr. Roos is the president and sole shareholder of both corporations.”6




6
       We need not recount the decision of the hearing justice as to whether or not a
benefit was conferred since we are of the opinion that the third element of the
applicable analysis—namely, whether it would be inequitable for defendants to
retain the benefit—is dispositive. See Grady v. Narragansett Electric Co., 962 A.2d
34, 42 n.4 (R.I. 2009) (referencing “our usual policy of not opining with respect to
issues about which we need not opine”). We also need not delve into his discussion
of the issue of whether or not the doctrine of res judicata acted as a bar to
Clambakes’ claims. See id.


                                        - 16 -
                                           B

                                     Discussion

      Clambakes      contends     before       this   Court   that   “[t]he    Superior

Court * * * committed reversible error by failing to acknowledge the federal courts’

holdings in the Bankruptcy Litigation regarding the benefits Defendants received

from Clambakes.” (Emphasis in original.) It posits that defendants never objected

to Clambakes’ use of the Reserved Area and only revoked that consent after

Clambakes had made the Regatta Club a profitable business.                 It adds that

“Defendants appreciated a much more valuable benefit from Clambakes than

Clambakes did from Defendants which necessitates, at minimum, a trial in which

factual findings can be made as to the associated value.” It further avers that

“[w]hether it would be unjust for [defendants] to retain a substantial benefit

conferred by Clambakes without compensation, and the value of that benefit were

both questions of fact to be determined by a jury.”

      Clambakes seems to focus much of its argument before this Court on the

benefit conferred—i.e., goodwill, reputation, and increased rental value—rather than

on whether or not it would be inequitable for defendants to retain that benefit without

paying for it. We, on the other hand, focus on the latter consideration.

      We begin by noting that it is clear to this Court that no genuine issue as to

material fact exists in this case; indeed, the parties do not dispute the facts which



                                        - 17 -
form the basis of this case. What is more, in our opinion, the weighing of the equities

in this case to determine whether or not defendants’ retaining of any benefit

conferred would be equitable, is not, as Clambakes avers, a factual question which

defeats summary judgment. See, e.g., Emond Plumbing & Heating, Inc., 105 A.3d

at 86, 89-92 (affirming the grant of a motion for summary judgment because, under

the theory of unjust enrichment, it would not have been inequitable for the moving

party to retain any benefit that may have been conferred).

      After our thorough review of the record in this case and the parties’ arguments

on appeal, we are in wholehearted agreement with the following cogent statement

by the hearing justice which bears repeating:

             “How can it be unjust when any alleged benefit received
             by the Defendants was solely a result of winning the legal
             battle concerning its ownership of the Reserved Area?
             How can the consequence of a final judicial determination
             be deemed unjust? It cannot.”

If a benefit were conferred by Clambakes in this case, defendants would be merely

retaining a benefit which was conferred as a direct result of having another entity

use defendants’ property inappropriately for a little over six years; and, it is worth

noting that defendants only regained title and control of their property through an

extended court battle.    There is certainly nothing unjust or inequitable about

defendants reclaiming their property and putting it to beneficial use.




                                        - 18 -
      What is more, we made it clear in America I that IDC, Properties, and Mr.

Roos could not prevail on their equitable claims because they had constructed the

Regatta Club on land concerning which they knew there was a dispute with respect

to title. America I, 844 A.2d at 134. IDC, Properties, and Mr. Roos entered the

Reserved Area and built on it at considerable risk. It would be nonsensical for this

Court to now permit Clambakes to pursue its equitable claims, especially given the

fact that Mr. Roos is the president and sole shareholder of the two entities involved

in America I (IDC and Properties) and is the president and sole shareholder of

Clambakes. We certainly cannot now say that the wrongdoer should be permitted

to benefit through a quasi-contractual theory.7

      Accordingly, in our judgment, there is no genuine issue of material fact

remaining in this case, and the defendants are entitled to judgment as a matter of law

because it would not be inequitable for the defendants to retain any benefit that may

have been conferred on them by Clambakes.8 See Correia, 162 A.3d at 635.




7
       Our conclusion is not affected by the fact that IDC, Properties, and Clambakes
are separate and distinct legal entities.
8
      Given our holding, we need not address the res judicata arguments raised on
appeal. See Grady, 962 A.2d at 42 n.4.

                                        - 19 -
                                           IV

                                      Conclusion

      Accordingly, we affirm the judgment of the Superior Court. We remand the

record to that tribunal.



Justice Flaherty participated in the decision but retired prior to its publication.



Justice Lynch Prata and Justice Long did not participate.




                                         - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET

                                     IDC Clambakes, Inc. v. Dennis J. Carney, in his
Title of Case                        capacity as Trustee of the Goat Island Realty Trust, et
                                     al.
                                     No. 2018-340-Appeal.
Case Number
                                     (NC 05-177)

Date Opinion Filed                   March 19, 2021


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Newport County Superior Court


Judicial Officer from Lower Court    Associate Justice Brian Van Couyghen

                                     For Plaintiff:

                                     William P. Devereaux, Esq.
                                     Matthew C. Reeber, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Charles D. Blackman, Esq.
                                     Adam Ramos, Esq.




SU-CMS-02A (revised June 2020)